Exhibit 16.1 April 30, Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Ladies and Gentlemen: We are the former independent registered public accounting firm for New Frontier Energy, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated April 9, 2010 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Stark Winter Schenkein & Co., LLP Certified Public Accountants
